            Case 2:21-cv-01200-JAD-VCF Document 17 Filed 09/01/21 Page 1 of 4




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Catherine Hernandez, Esq.
     Nevada Bar No. 8410
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Plaintiff
 6
                                 UNITED STATES DISTRICT COURT
 7                                    DISTRICT OF NEVADA
 8    SORRELL PUGH, as Natural Parent of H. B.,
                                                               CASE NO.: 21-cv-01200-JAD-VCF
 9                           Plaintiff,
10    vs.                                                      STIPULATED DISCOVERY PLAN
                                                                 AND SCHEDULING ORDER
11    RELIANCE STANDARD LIFE INSURANCE
      COMPANY, a foreign company; DOE
12    INDIVIDUALS I through X, inclusive; and ROE
      CORPORATIONS I through X, inclusive,
13
                             Defendants.
14
            Plaintiff SORRELL PUGH, as Natural Parent of H. B. (“Plaintiff”), by and through her
15
     attorneys, John P. Aldrich, Esq. and Catherine Hernandez, Esq., of the Aldrich Law Firm, Ltd.,
16
     and Defendant RELIANCE STANDARD LIFE INSURANCE COMPANY (“Defendant”), by and
17
     through its attorney, Chad C. Butterfield, Esq., of Wilson, Elser, Moskowitz, Edelman & Dicker,
18
     LLP, jointly request special scheduling review and submit the following discovery plan and
19
     scheduling order for this case.
20
                                           DISCOVERY PLAN
21
            Pursuant to FRCP 26(f) and LR 26-1(d), a meeting was held between Catherine Hernandez,
22
     Esq., attorney for Plaintiff, and Chad Butterfield, Esq., attorney for Defendant, on August 16, 2021
23
     at 10:00 a.m. The parties agree that the standard discovery plan is not best suited for this lawsuit,
24


                                                      1
            Case 2:21-cv-01200-JAD-VCF Document 17 Filed 09/01/21 Page 2 of 4




 1   for the reasons set forth below. The parties further certify, pursuant to LR 26-1(b)(7-8), that they
 2   have met and conferred regarding the possibility of using alternate dispute-resolution processes
 3   and alternate forms of case disposition including consent to trial by a magistrate judge and the use
 4   of the Short Trial Program. The provisions of LR 26-1(b)(9) do not apply as no jury trial is
 5   demanded in this matter.
 6   I.     Nature of Case and Purpose of Special Review
 7          This claim involves payment of life insurance benefits under a group insurance plan
 8   administered by Defendant. Plaintiff’s Amended Complaint alleges claims under the Employee
 9   Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”), seeking, inter alia,
10   payment of life insurance benefits denied by Defendant. This action is brought pursuant to
11   §502(a)(1)(B) of ERISA (29 U.S.C. §§ 1132 (a)(1)(B)).
12          No discovery plan and scheduling order is generally required for review of an
13   administrative record. LR 16-1(c)(1). An action for an administrative review usually requires that
14   the parties file a briefing schedule. LR 16-1(c). Accordingly, the parties jointly request that this
15   Court review and adopt the proposed non-standard discovery and case schedule set forth below:
16   II.    Proposed Plan
17          The parties have conferred and agree as follows:
18          A.      Production of the Administrative Record: Defendant is in possession of the
19   administrative record in this matter. The parties propose that Defendant produce a proposed
20   administrative record for Plaintiff’s review by October 1, 2021. On or before November 1, 2021,
21   Plaintiff will notify Defendant of her position as to the following issues: (1) whether Plaintiff
22   believes that any additional documents should be added to the administrative record; (2) whether
23   Plaintiff believes that any documents contained in the proposed administrative record should be
24


                                                      2
            Case 2:21-cv-01200-JAD-VCF Document 17 Filed 09/01/21 Page 3 of 4




 1   omitted; and (3) whether Plaintiff believes that any discovery beyond the administrative record
 2   should be conducted.
 3          B.      Filing of Administrative Record/Motions re: Admin Record: On or before
 4   December 1, 2021, the parties will file a joint administrative record with his Court. In the event
 5   the parties cannot reach an agreement on the joint administrative record, Plaintiff will file any
 6   motions that she believes are appropriate, including but not limited to moving to conduct discovery
 7   beyond the administrative record and/or moving to supplement or omit from the administrative
 8   record, by December 1, 2021 (pending determination on any motions, the parties will file on
 9   December 1, 2021, those portions of the administrative record on which they do agree).
10          C.      Briefing Schedule for Legal Issues/Merits of the Case: If a joint administrative
11   record is timely filed and Plaintiff does not seek to conduct discovery beyond the administrative
12   record, or to supplement or omit from the administrative record, the parties propose that dispositive
13   motions be filed no later than January 17, 2022. Thereafter, the parties will file opposing
14   memoranda by February 7, 2022 and reply memoranda by February 28, 2022.
15          If either party files a motion(s) contemplated by Section II.B., the above deadlines will be
16   suspended. The parties will work together and with the Court to prepare a new scheduling order
17   and may seek a status conference to address any outstanding discovery or other issues.
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24


                                                      3
            Case 2:21-cv-01200-JAD-VCF Document 17 Filed 09/01/21 Page 4 of 4




 1   III.   Settlement
 2          The parties have discussed settlement and will continue to engage in settlement
 3   discussions.
 4    DATED this 1st day of September, 2021.         DATED this 1st day of September, 2021.
 5    ALDRICH LAW FIRM, LTD.                         WILSON,  ELSER,    MOSKOWITZ,
                                                     EDELMAN & DICKER LLP
 6    /s/ Catherine Hernandez
      John P. Aldrich, Esq.                          /s/ Chad C. Butterfield
 7    Nevada Bar No. 6877                            Chad C. Butterfield, Esq.
      Catherine Hernandez, Esq.                      Nevada Bar No. 10532
 8    Nevada Bar No. 8410                            6689 Las Vegas Boulevard South, Suite 200
      7866 West Sahara Avenue                        Las Vegas, NV 89119
 9    Las Vegas, Nevada 89117                        Attorneys for Defendant
      Attorneys for Plaintiff
10

11                                  ORDER
12              IT IS SO ORDERED this 1st day of September, 2021.
13
                                               _______________________________________
14                                             UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24


                                                 4
